Citation Nr: 1534961	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a gastrointestinal or a gastroesophageal disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gingivitis.

3.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and depression.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2008, the Veteran appointed Attorney Randall Sterling to represent her with respect to her claims before VA.  In May 2015, the Board sent the Veteran a letter indicating that Randall Sterling was not accredited to represent claimants before VA and that the Board was precluded from recognizing him as her representative.  See 38 C.F.R. § 14.629 (2014).  This letter indicated that the Veteran had 30 days to appoint an accredited representative or to inform the Board that she wished to represent herself.  The letter also indicated that if the Veteran did not respond within 30 days that the Board would assume the Veteran wished to represent herself and would resume review of her appeal.  The Veteran did not respond to the May 2015 letter, and therefore, the Board finds she is unrepresented.

The issues of entitlement to service connection for a gastrointestinal disorder or gastroesophageal disorder on the merits, and entitlement for a psychiatric disorder, to include schizoaffective disorder and depression, are addressed in the Remand portion of this decision.



FINDINGS OF FACT

1.  By a rating decision dated March 1971, the RO originally denied a claim for service connection for a gastrointestinal disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the March 1971 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disorder and raises a reasonable possibility of substantiating the claim.

3.  In a December 1989 decision, the Board denied the Veteran's claim of entitlement to service connection for gingivitis on the basis that the Veteran's gingivitis was not shown to be the result of her active duty service; the Veteran did not file a motion for reconsideration or appeal the December 1989 Board denial to the United States Court of Appeals for Veterans Claims.

4.  New evidence associated with the claims file since the December 1989 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for gingivitis.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision, which denied a claim of entitlement to service connection for a gastrointestinal disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the March 1971 RO denial for entitlement to service connection for a gastrointestinal disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The December 1989 Board decision, which denied a claim of entitlement to service connection for gingivitis, is final.  38 U.S.C.A. § 7104 (West 2014).

4.  New and material evidence has not been received since the December 1989 Board denial for entitlement to service connection for gingivitis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is taking action favorable to the Veteran with respect to her claim to reopen entitlement to service connection for a gastrointestinal disorder.  Therefore, the Board's decision in this regard poses no risk of prejudice to the Veteran and a discussion of whether the notice and development requirements have been satisfied with regard to this claim is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's request to reopen the claim for entitlement to service connection for gingivitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's April 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Finally, this letter advised the Veteran of the need to submit new and material evidence to reopen her claim for entitlement to service connection for gingivitis and also informed her of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not afforded a VA examination and the Board finds that one is not required in connection with her claim.  VA is not required to provide a medical examination or opinion to a veteran or claimant seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran is not entitled to VA opinions for her claim of entitlement to service connection for gingivitis, as new and material evidence was not submitted and, as discussed further below, evidence submitted does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  Shade, 24 Vet. App. at 116-18.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


Factual History

On December 2, 1970, the Veteran was hospitalized following a three week gradual onset of gnawing, epigastric pain, associated with frequent vomiting after eating.  Clinical records reflect that prior to the Veteran's hospitalization, she had a history of "hyperacidity syndrome," with frequent episodes of indigestion and heartburn, exacerbated by spicy foods.  On admission to the hospital, physical examination revealed epigastric tenderness on deep palpation and a dental examination revealed poor oral hygiene, with possible infected gums; the examination was otherwise normal.  Clinical notes document that the Veteran had previously been in good health and that she was not experiencing any auditory or visual disturbances, dysphagia, or voiding changes.

Upon admission, the Veteran was initially given a soft-bland diet and then a low fat diet.  On December 7, 1970, the Veteran reported feeling better, but indicated that she was "very nervous."  A barium esophagram procedure found no evidence of obstruction or delay in the esophagus.  There was minimal widening of the esophageal hiatus and reflux was demonstrated with the Veteran lying on her right side while drinking water; there were no other abnormalities noted.  The stomach was freely distensible, exhibiting normal peristalsis; there was no evidence of contour defect or ulceration of the stomach and the duodenal bulb and sweep were unremarkable.  A December 10, 1970, dental clinic treatment note reflects the Veteran had necrotizing ulcerative gingivitis and that she was given hydrogen peroxide and Chloraseptic rinses and penicillin.  A December 12, 1970, clinical record notes the Veteran's history of hyperacidity syndrome and an examiner opined that the Veteran's gastrointestinal symptoms were considerably aggravated by anxiety.  By December 13, 1970, the Veteran's symptoms began to improve, her abdominal pain was gone, she only had occasional nausea, and she was much calmer.  The following day, the Veteran was depressed, but otherwise asymptomatic.  On December 15, 1970, after consulting with a physician, the Veteran was crying hysterically, uncooperative, uncommunicative, and refused her medication.

A December 17, 1970, psychological consultation revealed the Veteran had noticed increasing gastrointestinal problems and panic since October 1970.  She reported she had not been able to keep up with her work, was unable to tolerate living away from home, and felt generally overwhelmed by her situation.  Her past history indicated that as the youngest of four children, she was overprotected at home and had run away from any stressful situation.  The psychologist found that the Veteran had a poor self-image, flattened affect, and mildly depressed mood, and that she used denial and repression heavily as defense mechanisms.  The examiner's impression was a gastrointestinal psychophysiologic reaction and immature personality and the examiner recommended she be referred to the Medical Board for disqualification from service.

The hospital discharge summary reflects that during her two week hospitalization, the Veteran was depressed, had periods of frequent crying, and showed marked anxiety about her military career, with feelings that it was a mistake to join the military.  Throughout her hospital admission she complained of "nerves," feeling "very nervous," and she repeatedly requested "nerve pills" from the medical staff.  She was initially treated with phenobarbital drugs.  When she failed to respond to that medication, she was given Librium, which she seemed to respond to somewhat.  In a December 17, 1970, treatment note the discharging examiner opined that "the patient's immature personality and emotional problems existed prior to association with military service and her present illness was worsened by association with [] military service."

At a December 21, 1970, military separation examination the examiner diagnosed ulcerative gingivitis, mild epigastric tenderness, and psychophysiologic gastrointestinal disease.  The Veteran reported frequent, chronic headaches, which had been a major problem since August 1970.  She also reported frequent sore throats and indicated she had gingivitis, for which she was currently being treated.  She stated that she regurgitated frequently after eating, which had become a common problem over the past few months and that since entering service she had multiple nightmares and would suddenly wake up with extreme nervousness.  The Veteran also stated that she had periods when she couldn't recall anything that had happened and that she was unable to concentrate on any one thing.

Dental records reflect that on December 22, 1970, the Veteran's gingivitis was improving.  A December 30, 1970, dental record indicated the Veteran had to improve her poor oral health before her gingivitis would improve.  Examination revealed the gingivitis was subsiding, except in the anterior areas, and the dentist continued the hydrogen peroxide rinses.  The Veteran failed to show for a January 12, 1970, dental appointment.

A January 1970 Medical Board report indicates the Veteran was medically discharged from the military for stomach pain, with a diagnosis of psychophysiologic gastrointestinal reaction.  The medical board found the Veteran's physical disability existed prior to service and had not been aggravated by service.

Procedural History

In February 1971, the Veteran filed claims for entitlement to service connection for a gastrointestinal disorder and gingivitis.  A March 1971 rating decision denied entitlement to service connection for a gastrointestinal disorder.  The RO based its denial on the Medical Board evaluation report, which determined that the Veteran's psychophysiological gastrointestinal reaction existed prior to service and that, although "intensified" by her hospitalization, it was not aggravated by service.  The RO did not adjudicate the issue of entitlement to service connection for gingivitis at that time.

In June 1978, the Veteran filed a claim for entitlement to service connection for a psychophysiologic gastrointestinal reaction and for gingivitis.  The Veteran failed to provide new and material evidence to reopen her gastrointestinal disorder claim, and therefore, the RO did not take any action.  In April 1979, the RO denied entitlement to service connection for gingivitis, yet did not inform the Veteran of this decision.

In July 1987, the Veteran filed a claim for entitlement to service connection for gum disease.  A January 1988 rating decision found that the April 1979 rating decision denied service connection for gingivitis and that decision was final.  The Veteran appealed that decision, and in December 1989 the Board found that the April 1979 decision was not final, finding that she was never informed of the April 1979 denial.  The Board denied the Veteran's claim on the merits, finding that while the Veteran was treated during service for acute ulcerative gingivitis, that disorder had subsided by the time of discharge, and the only post-service documentation of treatment for gingivitis was in May 1988, more than seventeen years following her separation from active duty.

In April 1990, the Veteran filed a claim for entitlement to service connection for a "nervous condition."  She alleged that a nervous disorder began during her active duty service and that she was receiving Social Security disability benefits for that disorder.  In June 1990, VA sent the Veteran a letter stating that service connection for a nervous disorder had been previously denied and new evidence was required to reopen her claim.  The RO did not construe this claim as one for a psychiatric disorder, but rather found her claim for a "nervous condition" to be identical to her previous claims for a gastrointestinal disorder (February 1971) and a psychophysiologic gastrointestinal reaction (June 1978).  The Veteran did not respond to VA's letter requesting new and material evidence, and no further action was taken.

In March 2007, the Veteran filed the instant claim for entitlement to service connection for gastroesophageal reflux disease (GERD), depression, and dental problems associated with GERD.  In an August 2007 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement for service connection for "dental problems," finding that it was identical to her previous claim for gingivitis, and noting that she did not submit new and material evidence to warrant reopening.

The August 2007 rating decision also recharacterized the Veteran's claim for service connection for depression, as a claim for schizoaffective disorder and a psychotic disorder, and denied it on the merits.  The RO found that a January 1988 rating decision had previously decided that issue.  However, the RO's conclusion that this issue had already been decided is erroneous.  Therefore, the Board finds the Veteran's current claim for depression is a new claim and has not yet been before VA adjudicators.  As reflected on the title page, the Board has recharacterized the Veteran's claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The August 2007 rating decision also denied service connection for GERD, yet did not treat this claim as duplicative of any of the Veteran's previous claims.  The RO denied this claim on the merits, noting that the Veteran was diagnosed with a gastrointestinal disease in service and that GERD is an esophageal disorder.  With regard to this claim, the Board finds that the Veteran, as a lay person, cannot be expected to identify the exact disability for which she is seeking service connection.  The Veteran has characterized her claim a number of different ways as a gastrointestinal disorder (February 1971), a psychophysiologic gastrointestinal reaction (June 1978), and a nervous condition (April 1990).  Although the Veteran's symptoms of regurgitation during service were diagnosed as manifestations of a gastrointestinal disorder, and she is now claiming a gastroesophageal disorder, one of the principal characteristics of GERD is regurgitation.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 533 (32nd ed. 2012).  In light of this, the Board finds that the Veteran's current claim for service connection for GERD is identical to her previously filed claims, and therefore, the Board must first decide whether new and material evidence has been submitted to reopen this previously denied claim prior to adjudicating it on the merits.

New and Material Evidence Legal Criteria

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


Gastrointestinal and/or Gastroesophageal Disorder

With respect to the March 1971 rating decision, which denied entitlement to service connection for a gastrointestinal disorder, the evidence of record, in pertinent part, included the Veteran's service treatment records, clinical hospitalization records, medical board evaluation records, and military personnel records.  These records contain medical evidence of gastrointestinal and gastroesophageal symptoms, and the Veteran's reported history of antecedent hyperacidity syndrome, characterized by epigastric burning and sour regurgitation.  The RO relied on the medical evaluation that found the Veteran's psychophysiological gastrointestinal reaction existed prior to service and determined that although her gastrointestinal reaction was intensified during her hospitalization during service, it was not aggravated.  

New evidence added to the record since the March 1971 rating decision consists of, in pertinent part, medical evidence of recurrent abdominal and epigastric pain and tenderness, gastrointestinal distress, difficulty swallowing, heartburn, acid brashes, and nausea and vomiting, as well as new diagnoses of duodenitis, gastritis, GERD , hiatal hernia, Barrett's esophagus, and peptic ulcer disease.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the March 1971 final denial of the claim sought to be reopened.  Specifically, this medical evidence contains post-service evidence of symptoms similar to those the Veteran experienced during service, as well as new diagnoses not previously before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not show that the Veteran's military service worsened a preexisting condition.  The new evidence shows continued intestinal and esophageal symptoms since service, as well as new diagnoses relating to those symptoms.  The evidence provided since the last final rating decision in March 1971, with VA's assistance, raises a reasonably possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder on appeal and, therefore, the claim is reopened.   See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Gingivitis

The December 1989 Board decision denied the Veteran's claim for entitlement to service connection for gingivitis on the basis that there was no nexus between the Veteran's in-service diagnosis of gingivitis, which resolved, and her diagnosis of gingivitis seventeen years later, in May 1988.  At the time of the December 1989 Board decision, the evidence of record included the Veteran's service treatment records and post-service dental records dated December 1985 and May 1988.

New evidence added to the record since the December 1989 Board decision consists of the Veteran's March 2007 claim for "dental problems associated with GERD."  Additional evidence submitted to the Board since December 1989, in the form of medical records, and lay statements from the Veteran and her previous representative, do not relate to dental or gum issues and only concern the other issues on appeal.

The Veteran's contention that her gingivitis was caused by GERD is offering a new theory of causation and does not constitute new and material evidence.  The Veteran has not shown that she possesses the medical expertise to offer an opinion on the etiology of a dental disorder.  See 38 C.F.R. § 3.159(a); see Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).  Where, as here, resolution of an issue is based on medical causation, an unsupported and a lay statement that is not competent evidence cannot form the basis to reopen a previously disallowed claim.  See Routen v. Brown, 10 Vet. App. 183, 186, (1997) (finding that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, the evidence submitted subsequent to the Board decision dated in December 1989, is not new and material.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence has not been received to reopen the Veteran's claim for service connection for gingivitis and the appeal is denied.


REMAND

Gastrointestinal and/or Gastroesophageal Disorder

As the Board is precluded from making its own independent medical determinations, and because the evidence suggests the Veteran's currently diagnosed gastrointestinal and/or gastroesophageal disorders may be associated with her active duty service, the Board finds a remand is required to afford her a VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Psychiatric Disorder

The Veteran was afforded a June 2010 VA psychiatric examination in connection with her claim, which included a history from the Veteran and a review of the Veteran's medical record and claims file.  The examiner noted that the Veteran did not have specific psychiatric treatment in service, but that her decline in functioning "would certainly bespeak a development of a psychotic condition and it is certainly within the realm of possibility that the signs and symptoms were there, which were basically somatic back then, could represent a prodromal syndrome to the schizoaffective disorder."  The examiner elaborated that this theory was "purely speculation [] because [it was] not supported by the in-service medical record."

The RO found that the June 2010 VA opinion did not contain a rationale and requested that the examiner provide an opinion on the relationship between the Veteran's "in-service hospitalization and current condition."  The RO informed the examiner that if the opinion could not be rendered without resolving to mere speculation, that a rationale for that determination was required.  A May 2011 addendum opinion from the same VA examiner failed to follow the RO's instructions and merely indicated that the "previous diagnosis is unchanged."  An additional April 2012 addendum medical opinion from the same VA examiner opined that the Veteran's currently diagnosed schizoaffective disorder was "less likely than not" incurred in or caused by service.  The examiner reasoned that there were no psychotic symptoms noted or treated during her hospitalization during service and that it was "unlikely" that her in-service hospital admission had anything to do with her developing schizoaffective disorder.  Upon receipt of medical treatment records not previously associated with the Veteran's file, the RO requested that the same examiner review the newly received records and provide an addendum opinion.  In a March 2014 addendum opinion, the examiner found "no reason to alter/amend [his] previous opinion."

The Board finds that the June 2010 VA examination and supplemental May 2011, April 2012, and March 2014 medical opinions are inadequate and that a new VA examination and opinion, by a different VA examiner, is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  The June 2010 VA examiner first provided an opinion that it was "certainly within the realm of possibility" that the Veteran's decline in functioning during service represented a "prodromal syndrome" to the schizoaffective disorder, and then in April 2012, contradicted this statement by stating it was "unlikely" that her hospital admission during service had anything to do with her developing schizoaffective disorder later on.  These findings are confusing and inconsistent, and therefore, a new examination and opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and expresses sound reasoning for the conclusion).

The evidence of record contains an April 2007 private medical report from A. B., M.D.  This examination report provided a thorough account of the Veteran's medical history, to include her treatment during and since service, and Dr. A. B. opined that "it is not too difficult to determine that [the Veteran] was experiencing the beginnings of a chronic mental disorder with depressive, anxiety and psychotic symptoms."  This opinion, however, failed to provide any supporting reasoning for that conclusion, and therefore, the Board finds it lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

As the evidence of record lacks a probative opinion with which to decide the Veteran's claim, a remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for service connection based on a preexisting disorder and aggravation.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any gastrointestinal or gastroesophageal disorder was caused or aggravated by her military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a)  Whether any currently or previously diagnosed gastrointestinal or gastroesophageal disorder existed prior to service, and the examiner must state upon what specific evidence this determination was based.

(b)  If the examiner determines that any diagnosed gastrointestinal or gastroesophageal disorder did exist prior to service, the opinion must address whether the gastrointestinal or gastroesophageal disorder was not aggravated due to her active duty service, and the examiner must state upon what specific evidence this determination was based.  VA must inform the examiner that "aggravation" means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting disorder during service are insufficient to constitute "aggravation in service," unless the underlying disorder itself, as contrasted with mere symptoms, has worsened.

(c)  If the examiner determines that a gastrointestinal or gastroesophageal disorder did not exist prior to service, the opinion must state whether any currently or previously diagnosed gastrointestinal or gastroesophageal disorder is related to her active duty military service, and the examiner must state upon what specific evidence this determination was based.

A complete rationale for each opinion must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA psychiatric examination to determine whether any diagnosed psychiatric disorder found is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether any currently or previously diagnosed psychiatric disorder existed prior to service, and the examiner must state the specific evidence upon which this finding is based.

(b)  if the examiner determines that any currently or previously diagnosed psychiatric disorder did exist prior to service, the opinion must address whether the psychiatric disorder was not aggravated due to her active duty service, and the examiner must state the specific evidence upon which this finding is based.  VA must inform the examiner that "aggravation" means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting disorder during service are insufficient to constitute "aggravation in service," unless the underlying disorder itself, as contrasted with mere symptoms, has worsened.

(c)  if the examiner determines that any currently or previously diagnosed psychiatric disorder did not exist prior to service, the opinion must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty military service, and the examiner must state the specific evidence upon which this finding is based.

In formulating the above-requested medical opinions, the VA examiner must specifically consider and discuss:

(a)  the Veteran's symptoms during service and whether they represented "prodromal" or early signs of any currently or previously diagnosed psychiatric disorder; and 

(b)  the in-service hospitalization discharge diagnoses of "immature personality disorder" and "psycho-physiological gastrointestinal reaction."

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


